


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.3
















 
 

 




ADM Logo [admlogo.jpg]

ADM
DEFERRED COMPENSATION PLAN
FOR
SELECTED MANAGEMENT EMPLOYEES II




(As Amended and Restated Effective January 1, 2009)

































 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




 




  Page 
ARTICLE I  INTRODUCTION
1
 
1.1
Purpose of the Plan; History
1
 
1.2
Non-Qualified “Top-Hat” Plan
1
 
1.3
Plan Document
1
 
1.4
Effective Date of Document
1
       
ARTICLE II  DEFINITIONS AND CONSTRUCTION
2
 
2.1
Definintions
2
 
2.2
Choice of Law
6
       
ARTICLE III  PARTICIPATION AND CONTRIBUTION CREDITS
6
 
3.1
Participation
6
 
3.2
Elective Deferral Credits
7
 
3.3
Company Matching Credits
8
       
ARTICLE IV  ACCOUNTS AND INVESTMENT ADJUSTMENTS
9
 
4.1
Accounts
9
 
4.2
Valuation of Accounts
9
 
4.3
Earnings Credits
10
 
4.4
Statements
10
       
ARTICLE V  VESTING
10
       
ARTICLE VI  SCHEDULED DISTRIBUTIONS
11
 
6.1
Scheduled Distributions
11
 
6.2
Severe Financial Hardship Withdrawal
13
       
ARTICLE VII  DISTRIBUTIONS AFTER SEPARATION OR DISABILITY
13
 
7.1
Benefit on Separation from Service or Disability
13
 
7.2
Time and Form of Distribution
13
 
7.3
Cash-Out of Small Accounts
14
 
7.4
Valuation of Accounts Following Separation from Service
15
       
ARTICLE VIII  DISTRIBUTIONS AFTER DEATH
15
 
8.1
Survivor Benefits
15
 
8.2
Beneficiary Designation
16
 
8.3
Successor Beneficiary
17
 
8.4
Cash-Out of Small Accounts
17
 
8.5
Valuation of Accounts Following Separation from Service
17
       
ARTICLE IX  CONTRACTUAL OBLIGATIONS AND FUNDING
17
 
9.1
Contractual Obligations
17
 
9.2
Obligations Upon Occurrence of a Funding Event
18
       
ARTICLE X  AMENDMENT AND TERMINATION OF PLAN
19
 
10.1
Right to Amend or Terminate
19
 
10.2
Limits on Effect of Amendment or Termination
20
       
ARTICLE XI  ADMINISTRATION/CLAIMS PROCEDURES
20
 
11.1
Administration
20
 
11.2
Correction of Errors And Duty to Review Information
21
 
11.3
Claims Procedure
21
 
11.4
Indemnification
22
 
11.5
Exercise of Authority
22
 
11.6
Telephonic or Electronic Notices and Transactions
22
       
ARTICLE XII  MISCELLANEOUS
22
 
12.1
Nonassignability
22
 
12.2
Withholding
22
 
12.3
Right of Setoff
23
 
12.4
Uniformed Services Employment and Reemployment Rights Act
23
 
12.5
Successors of ADM
23
 
12.6
Employment Not Guaranteed
23
 
12.7
Gender, Singular and Plural
23
 
12.8
Captions
23
 
12.9
Validity
23
 
12.10
Waiver of Breach
23
 
12.11
Notice
23
       
APPENDIX A SPECIAL RULES FOR CERTAIN EMPLOYEES OF INTERNATIONAL
MALTING COMPANY LLC
24
               



 
 

                       

 
 





 
 

--------------------------------------------------------------------------------

 

ADM
DEFERRED COMPENSATION PLAN
FOR
SELECTED MANAGEMENT EMPLOYEES II


ARTICLE I


INTRODUCTION


1.1
Purpose of the Plan; History.  The ADM DEFERRED COMPENSATION PLAN FOR SELECTED
MANAGEMENT EMPLOYEES II is sponsored by ADM and its Participating Affiliates to
attract high quality executives and to provide eligible executives with an
opportunity to save on a pre-tax basis and accumulate tax-deferred earnings to
achieve their financial goals.



 
The Plan is the successor to the ADM Deferred Compensation Plan for Selected
Management Employees I (As Amended and Restated Effective September 1, 2001), as
amended by a First, Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth
Amendment.  The Seventh Amendment to the Prior Plan “froze” that plan to new
deferrals effective as of December 31, 2004.  All obligations under the Prior
Plan will be satisfied under the Prior Plan.



 
The Plan was restated effective as of December 1, 2004, which restatement was
amended by a First Amendment adopted August 17, 2006 and a Second Amendment
adopted on April 2, 2008.   These documents reflect good faith compliance with
the requirements of Code § 409A for the period from January 1, 2005 to December
31, 2008.



 
The Plan most recently was restated as of the effective date specified in Sec.
1.4.



1.2
Non-Qualified “Top-Hat” Plan.



1.2.1
ERISA Status.  The Plan is a “top-hat” plan – that is, an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is exempt from Parts 2,
3 and 4 of Title I of ERISA.



1.2.2
Compliance with Code § 409A.  The Plan also is a nonqualified deferred
compensation plan that is intended to meet the requirements of paragraph (2),
(3) and (4) of Code § 409A(a), and the terms and provisions of the Plan should
be interpreted and applied in a manner consistent with such requirements,
including the regulations and other guidance issued under Code § 409A.



1.3
Plan Document.



1.3.1
Plan Documents.  The Plan document consists of this document, any appendix to
this document and any document that is expressly incorporated by reference into
this document.



1.3.2
Modifications by Employment or Similar Agreement.  ADM or an Affiliate may be a
party to an employment or similar agreement with a Participant, the terms of
which may enhance or modify in some respect the benefits provided under this
Plan, including, but not necessarily limited to, an enhancement to or
modification of the benefit amount, payment forms and/or other rights and
features of the Plan.  The Plan consists only of this document and the core
documents referenced in Sec. 1.3.1. Accordingly, any contractual rights that a
Participant may have to any enhancement or modification called for under an
employment or similar agreement are rights that derive from such agreement and
not directly from the Plan.  Nonetheless, the Plan will be applied in a manner
that takes into account any enhancements or modifications called for under an
enforceable employment or similar agreement as if such provisions were part of
the Plan; provided that, no change can be made to the Plan by means of an
employment or similar agreement that would not have been allowed by means of an
amendment to the Plan (for example, an amendment inconsistent with Code § 409A).



1.4
Effective Date of Document.  The Plan (as amended and restated in this document)
is effective January 1, 2009.

 

--------------------------------------------------------------------------------


ARTICLE II


DEFINITIONS AND CONSTRUCTION


2.1
Definitions.



2.1.1
“Account” means an account established for a Participant pursuant to Article IV.



2.1.2
“ADM” means Archer Daniels Midland Company.



2.1.3
“Affiliate” means any business entity that is required to be aggregated and
treated as one employer with ADM under Code § 414(b) or (c) (and for purposes of
determining whether a Separation from Service has occurred, a standard of “at
least 80 percent” will be used to identify an affiliate under Code § 414(b) and
(c) notwithstanding the default standard of “at least 50 percent” found in
Treas. Reg. § 1.409A-1(h)(3)).



2.1.4
“Aggregated Plan means any other deferred compensation plan maintained by ADM or
an Affiliate that is subject to Code § 409A and that is aggregated with this
Plan under Treasury Regulation § 1.409A-1(c)(2).



2.1.5
“Beneficiary” means a person or persons designated as such pursuant to Sec. 8.2.



2.1.6
“Board” means the Board of Directors of ADM or, except for purposes of applying
the definition of Change in Control or Potential Change in Control, its
Compensation Committee.



2.1.7
“Certified Domestic Partner” means a person of the same or opposite sex who is
not a Spouse, and with respect to whom the Participant has on file with ADM (and
has not terminated) an affidavit attesting that the conditions for domestic
partner status are satisfied as specified in the Domestic Partner Policy adopted
(and as modified from time to time) by ADM.



2.1.8
“Change in Control” means either:



 
(a)
Acquisition of 30% Control.  A person other than ADM or a subsidiary of ADM
acquires beneficial ownership, directly or indirectly, of thirty-percent (30%)
or more of the combined voting power of ADM’s then outstanding securities
entitled to vote generally in the election of directors (“Voting Securities”),
provided that the following will not constitute a Change in Control under this
subsection (a):





  (1) Any acquisition directly from ADM;       
 
(2)
Any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by ADM or one or more of its subsidiaries; and



 
(3)
Any acquisition by any corporation with respect to which, immediately following
such acquisition, more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the persons who were the
beneficial owners, respectively, of the outstanding ADM common stock and Voting
Securities immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
outstanding ADM common stock and Voting Securities, as the case may be.



 
(b)
Liquidation or Dissolution.  The complete dissolution or liquidation of ADM, or
the sale or other disposition of all or substantially all of the assets of ADM
(in one or a series of transactions), other than to a corporation with respect
to which, immediately following such sale or other disposition, more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the persons who were the beneficial owners, respectively,
of the outstanding ADM common stock and Voting Securities immediately prior to
such sale or other disposition in substantially the same proportions as their
ownership, immediately prior to such sale or other disposition, of the
outstanding ADM common stock and Voting Securities, as the case may be;

 

--------------------------------------------------------------------------------


 
(c)
Certain Business Combinations.  Consummation of a reorganization, merger or
consolidation of ADM (other than a merger or consolidation with a subsidiary of
ADM) or a statutory exchange of outstanding Voting Securities of ADM, unless
immediately following such reorganization, merger, consolidation or exchange,
all or substantially all of the persons who were the beneficial owners,
respectively, of the outstanding ADM common stock and Voting Securities
immediately prior to such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger, consolidation or exchange in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, consolidation or exchange, of the outstanding ADM common
stock and Voting Securities, as the case may be; or



 
(d)
Change in Board. A majority of the members of the Board are not Continuing
Directors.  For purposes of this subsection (d), “Continuing Directors” shall
mean:



 
(1)
Individuals who, on January 1, 2005, are directors of ADM;



 
(2)
Individuals elected as directors of ADM subsequent to January 1, 2005, for whose
election proxies have been solicited by the Board; or



 
(3)
Any individual elected or appointed by the Board to fill a vacancy on the Board
caused by death or resignation (but not by removal) or to fill a newly created
directorship.



For purposes of this definition, a “person” means a person within the meaning of
Sections 13(d) and 14(d) of the Exchange Act, “beneficial ownership” means
beneficial ownership within the meaning of Rule 13d-3 under the Exchange Act,
and “subsidiary” of ADM means any entity of which securities or other ownership
interests having general voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by ADM.


2.1.9
“Code” means the Internal Revenue Code of 1986, as amended.



2.1.10
“Company Matching Credit” means the credit to Account G – Company Match Account
of a Participant, pursuant to Sec. 3.3.



2.1.11
“Deferral Eligible Compensation” means the following:




 
(a)
Base salary paid by ADM or any Participating Affiliate;

 
 
(b)
Any annual performance-based bonus payable under the annual bonus program
maintained by ADM (any bonus payable under such program that is not
performance-based as determined by ADM is not included in Deferral Eligible
Compensation); and



 
(c)
Any other bonus, incentive, or other payments that ADM (acting in its corporate
capacity) determines in its sole discretion to be eligible for a deferral
election under this Plan.




--------------------------------------------------------------------------------


 
ADM will make a determination to include or exclude a given type of pay from
being Deferral Eligible Compensation prior to the start of a given Plan Year as
reflected in the payroll system starting with the first payroll date within the
Plan Year, and such determination will not be modified during the Plan Year.



2.1.12
“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.



2.1.13
“Earnings Credit” means the gains and losses credited on the balance of an
Account based on the choice made by the Participant (or Beneficiary after the
death of the Participant) among the investment options made available under the
Plan.



2.1.14
“Eligible Employee” means an Employee:



 
(a)
Who is employed with ADM or a Participating Affiliate (while it is a
Participating Affiliate);



 
(b)
Who is compensated on a salary basis;



 
(c)
Whose annualized base salary is one-hundred seventy-five thousand dollars
($175,000) or more; and



 
(d)
Who is on payroll in the United States.



 
An Employee’s “annualized base salary” for this purpose means his/her base
salary from ADM and its Affiliates (excluding bonuses, incentive payments and
other special compensation) expressed on an annual basis.



Either the Board or the Chief Executive Officer of ADM may determine that an
Employee described above will not be an Eligible Employee, or may determine that
an Employee not described above will be an Eligible Employee.  However, the Plan
is intended to cover only those Employees who are in a select group of
management or highly compensated employees within the meaning of ERISA §§
201(2), 301(a)(3) and 401(a)(1); and, accordingly, if any interpretation is
issued by the Department of Labor that would exclude any Employee from
satisfying that requirement, such Employee immediately will cease to be an
Eligible Employee (and will cease to be an Active Participant as provided in
Sec. 3.1.3).


2.1.15
“Employee” means any common-law employee of ADM or an Affiliate (while it is an
Affiliate).



2.1.16
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.1.17
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



2.1.18
“Funding Event” means a Change in Control or a Potential Change in Control.



2.1.19
“Participant” means an Active Participant, or a current or former Eligible
Employee who is not enrolled but who has a balance remaining in an Account under
the Plan.  “Active Participant” means an Eligible Employee who has enrolled in
the Plan (or who previously enrolled, but without regard to whether a deferral
election is currently in place) and who remains an Active Participant under Sec.
3.1.3.



2.1.20
“Participating Affiliate” means any Affiliate (while it is an Affiliate) which
employs one or more Eligible Employees.



2.1.21
“Plan” means the ADM Deferred Compensation Plan for Selected Management
Employees II.



2.1.22
“Plan Year” means the calendar year.




--------------------------------------------------------------------------------


2.1.23
“Potential Change in Control” means any of the following:



 
(a)
The commencement by any person of a tender or exchange offer or a proxy contest
that would ultimately result in a Change in Control described in Secs. 2.1.8(a)
or (d);



 
(b)
The execution of a letter of intent, agreement in principle or definitive
agreement by ADM that would ultimately result in a Change in Control;



 
(c)
The public announcement by any person of such person’s intent to take or
consider taking actions which, if consummated, would result in a Change in
Control; or



 
(d)
The adoption by the Board of a resolution to the effect that a Change in Control
is imminent for purposes of this Plan.



If one-third (1/3rd) of the Participants, separately or together, provide a
written statement to ADM that, in their good faith opinion, a Potential Change
in Control has occurred, then a Potential Change in Control will be deemed to
have occurred for purposes of this Plan unless ADM, within ten (10) business
days after such statement has been received from the Participants, provides the
Participants with an opinion of a nationally or regionally recognized law firm
that a Potential Change in Control has not occurred for purposes of the Plan.


For purposes of this definition, a “person” means a person within the meaning of
Sections 13(d) and 14(d) of the Exchange Act.


2.1.24
“Prior Plan” means the ADM Deferred Compensation Plan for Selected Management
Employees I, as amended.



2.1.25
“Retirement” means a Separation from Service on or after the date on which the
Employee:



 
(a)
Has both attained age sixty-five (65) and completed at least five (5) years of
Continuous Service (as defined in the ADM Retirement Plan) (referred to as
“Normal Retirement”); or



 
(b)
Has both attained age fifty-five (55) and completed at least ten (10) years of
Continuous Service (referred to as “Early Retirement”).



2.1.26
“Separation from Service” means that ADM and the Participant anticipate that the
Participant will perform no future services (as an Employee or contractor) for
ADM and its Affiliates or that the level of services the Participant will
perform for ADM and its Affiliates (as an Employee or contractor) will
permanently decrease to twenty percent (20%) or less of the average level of
services performed over the immediately preceding thirty-six (36) month period
(or the full period of services if the Participant has been providing services
for less than thirty-six (36) months).  In the event of a leave of absence, a
Separation from Service will be deemed to have occurred on the date that is six
(6) months (or in the case of a disability leave, twenty-nine (29) months)
following the start of such leave; provided that, if the Participant has a
statutory or contractual right to return to active employment that extends
beyond the end of such leave period, the Separation from Service will be deemed
to have occurred upon the expiration of such statutory or contractual right; and
if the individual has a Termination of Employment during such leave period, the
Separation from Service will be deemed to have occurred on such Termination of
Employment.  A “disability” leave for this purpose means an absence due to a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six (6) months, where such impairment causes the Participant to be unable
to perform the duties of his/her position of employment or any substantially
similar position.



In the case of a sale or other disposition of stock or substantial assets, or
other corporate transaction, whether a Separation from Service has occurred may
be affected by the provisions of Sec. 9.1.3.


2.1.27
“Specified Employee” means an Employee who at any time during the twelve-month
period ending on the identification date was a “key employee” as defined under
Code § 416(i) (applied in accordance with the regulations thereunder, but
without regard to paragraph (5) thereof).




--------------------------------------------------------------------------------


 
ADM may adopt a Specified Employee Identification Policy which specifies the
identification date, the effective date of any change in the key employee group,
compensation definition and other variables that are relevant in identifying
Specified Employees, and which may include an alternative method of identifying
Specified Employees consistent with the regulations under Code § 409A.  In the
absence of any such policy or policy provision, for purposes of the above, the
“identification date” is each December 31st, and an Employee who satisfies the
above conditions will be considered to be a “Specified Employee” from April 1st
following the identification date to March 31st of the following year, and the
compensation and other variables, and special rules for corporate events and
special rules relating to nonresident aliens, that is necessary in identifying
Specified Employees will be determined and applied in accordance with the
defaults specified in the regulations under Code § 409A.  Any Specified Employee
Identification Policy will apply uniformly to all nonqualified deferred
compensation plans subject to Code § 409A that are maintained by ADM or an
Affiliate.



2.1.28
“Spouse” means a person of the opposite sex to whom the Participant is legally
married as of the determination date (including a common-law spouse in any state
that recognizes common-law marriage, provided that acceptable proof and
certification of common law marriage has been received by ADM).



2.1.29
“Termination of Employment” means that the common-law employer-employee
relationship has ended between the individual and ADM and its Affiliates, as
determined under the employment policies and practices of ADM (including by
reason of voluntary or involuntary termination, retirement, death, expiration of
and failure to return from a recognized leave of absence, or otherwise).  A
Termination of Employment does not occur merely as a result of transfer of
employment from one Affiliate to another Affiliate, or from ADM to an Affiliate
or from an Affiliate to ADM.  In the case of an Employee working for an
Affiliate, a Termination of Employment will not occur upon the sale of the stock
of such employer such that it no longer satisfies the definition of an Affiliate
(assuming the individual continues in the employ of that employer or a new
affiliate of that employer after the sale).



2.1.30
“Trustee” means the trustee of a trust established pursuant to Sec. 9.2.



2.1.31
“Valuation Date” means each day on which trading occurs on the New York Stock
Exchange.



2.2
Choice of Law.  The Plan will be governed by the laws of the State of Illinois
to the extent that such laws are not preempted by the laws of the United
States.  All controversies, disputes, and claims arising hereunder must be
submitted to the United States District Court for the Central District of
Illinois.





ARTICLE III


PARTICIPATION AND CONTRIBUTION CREDITS


3.1
Participation.



3.1.1  
Eligible Employees.  All Eligible Employees will be eligible to participate in
the Plan.



3.1.2  
Enrollment.  An Eligible Employee who is not a participant in any other
Aggregated Plan will be allowed to enroll in the Plan during the thirty (30) day
period following the date he/she is notified of eligibility for the Plan, with
enrollment to be effective as of the first day of the month that coincides with
or next follows the last day of such enrollment period.  Otherwise, an Eligible
Employee may elect to enroll for a Plan Year during the annual enrollment period
established by ADM for such Plan Year, which annual enrollment period will end
not later than the last day of the prior Plan Year.



Enrollment is required and must be made in such manner and in accordance with
such rules as may be prescribed for this purpose by ADM (including by means of a
voice response or other electronic system under circumstances authorized by
ADM).



--------------------------------------------------------------------------------


3.1.3  
End of Active Participation and Participation.  An Active Participant will
continue as an Active Participant until the earliest of the following:

 
 
(a)
The date of his/her Separation from Service;



 
(b)
The date on which the Plan is terminated and liquidated pursuant to Sec. 10.2.2;
or



 
(c)
The last day of the Plan Year in which the Participant ceases to be an Eligible
Employee (other than as a result of Separation from Service) or in which the
Plan is terminated other than pursuant to Sec. 10.2.2.

 
 
A Participant will continue as a Participant until having received a full
distribution of the benefit due under the Plan.

 
3.2
Elective Deferral Credits.



3.2.1
Elective Deferral Credits.  Elective Deferral Credits will be made for each pay
date on behalf of each Active Participant who has enrolled in the Plan and who
thereby elects to have his/her Deferral Eligible Compensation reduced in order
to receive Elective Deferral Credits.  The Elective Deferral Credits for a pay
date will be credited to the appropriate Account on or as soon as
administratively practicable after the pay date in an amount equal to the amount
of the reduction in Deferral Eligible Compensation.



 
An Eligible Employee may elect to reduce his/her Deferral Eligible Compensation
by any whole percent, subject to the following:



 
(a)
Any election against base salary may not be less than five percent (5%) or more
than seventy-five percent (75%) of base salary;



 
(b)
Any election against the annual performance-based bonus payable under the annual
bonus program maintained by ADM may not be less than five percent (5%), but may
be as much as one-hundred percent (100%) of the performance-based bonus.



 
(c)
Any election against other Deferral Eligible Compensation will be subject to
such minimum and/or maximums as may be determined by ADM.



An election (or the modification or revocation of an election) must be made in
such manner and in accordance with such rules as may be prescribed for this
purpose by ADM (including by means of a voice response or other electronic
system under circumstances authorized by ADM).  An election must be made as part
of enrollment described in Sec. 3.1.2 and must specify the Account(s) to which
the Elective Deferrals are to be credited pursuant to Sec. 4.1.1, and the
payment form associated with such Account.


 
Deferral Eligible Compensation will be reduced first to provide Elective
Deferral Credits under this Plan, prior to any reduction for any contribution or
other amount drawn from compensation.  However, the FICA taxes due on Elective
Deferral Credits, plus pyramided income taxes on such FICA amounts will be drawn
from the Plan and will reduce the net Elective Deferral Credit to the extent
other compensation is not available to provide for FICA.



3.2.2
Elections Relate to Services Performed After the Election.  An election
applicable to base salary must be made by December 31st of the Plan Year prior
to the Plan Year in which the services are performed that give rise to the right
to receive such base pay.  However, for the Plan Year in which an Eligible
Employee is first notified of eligibility for the Plan, an election made within
the thirty (30) day period referenced in Sec. 3.1.2 (if applicable to the
Eligible Employee) may apply to base salary attributable to pay periods that
start on or after the effective date of enrollment as provided in Sec. 3.1.2.



 
Any election against the annual performance-based bonus payable under the annual
bonus program maintained by ADM must be made not later than six (6) months prior
to the end of the performance period (which generally is December 31st of the
Plan Year prior to the Plan Year in which the bonus is paid).




--------------------------------------------------------------------------------


3.2.3
Elections are Irrevocable for the Plan Year.  An election applied against base
salary will be “evergreen” – that is, it will apply with respect to the Plan
Year (or the remaining portion thereof) to which it relates and to subsequent
Plan Years until changed or revoked by the Participant during an open enrollment
period, or changed or revoked during the Plan Year as provided under this
Section; except that, an election will not apply to a Plan Year (and a new
election will be required) if the election would result in any credits
inconsistent with the terms of the Plan (for example, an election will not be
evergreen if it would result in credits being made to a Scheduled Distribution
Account during the scheduled distribution Plan Year of such Account).  An
election applied against any other Deferral Eligible Compensation will apply
only to the bonus or other amount to which it relates.



 
An election generally will be irrevocable for a Plan Year, but will be revoked
if:

 
 
(a)
The Participant receives a hardship withdrawal prior to age fifty-nine and
one-half (59½) from his/her 401(k) Contribution Account under the ADM 401(k)
Plan for Salaried Employees or other cash or deferred arrangement, as defined in
Code § 401(k), maintained as part of a qualified plan sponsored by ADM or an
Affiliate (while it is an Affiliate) – in which case the Participant cannot
reenroll until the first day of the Plan Year that starts at least six (6)
months after the hardship withdrawal;

 
(b)
The Participant receives a withdrawal for unforeseeable emergency from this Plan
pursuant to Sec. 6.2 or from the Prior Plan (or receives a comparable withdrawal
from any Aggregated Plan);




 
(c)
The Participant has a Disability; or

 
 
(d)
The Participant ceases to be an Active Participant.

 

3.2.4
Final Payroll Period Within Year.  An election in effect for a given Plan Year
(or portion thereof) with respect to base pay that is paid as part of payroll
will apply only to payroll periods ending within the Plan Year – that is, in the
case of the final payroll period starting within a Plan Year, if such payroll
period ends in the following Plan Year, the election in effect for the following
Plan Year will apply to amounts payable for such payroll period.



3.2.5
Limits.  ADM may, in its sole discretion, limit the minimum or maximum amount of
Elective Deferral Credits that are allowed under the Plan by any Active
Participant or any group of Active Participants, provided that such limit is
established prior to the beginning of the Plan Year or prior to enrollment of
the affected Participant.



3.3
Company Matching Credits.  Company Matching Credits will be made for each Plan
Year on behalf of each Participant who receives Elective Deferrals Credits for
such Plan Year, who has made the maximum permissible elective deferrals
permitted under Code § 402(g) under the ADM 401(k) Plan for Salaried Employees
(“401(k) Plan”), and whose employer matching contributions under the 401(k) Plan
are reduced because of the reduction in base pay resulting from an election
under this Plan (taking into account the compensation limit of Code § 401(a)(17)
applicable to the matching contributions under the 401(k) Plan).  Company
Matching Credits for a Plan Year will be added to Account G – Company Match
Account on or as soon as administratively practicable after the first business
day of the next Plan Year in an amount equal to the difference between the
amount of the employer matching contributions that would have been made under
the 401(k) Plan if his/her base pay had not been reduced as a result of the
election under this Plan (disregarding the impact such additional matching
contributions would have had on the nondiscrimination test under Code § 401(m)),
and the actual amount of employer matching contributions made under the 401(k)
Plan for the Plan Year.




--------------------------------------------------------------------------------




 
ARTICLE IV



 
ACCOUNTS AND INVESTMENT ADJUSTMENTS



4.1
Accounts.



4.1.1
Types of Accounts.  The following Accounts will be maintained under the Plan as
part of the Account of each Participant:



 
(a)
“Account A – Retirement Account” to reflect Elective Deferral Credits which the
Participant directs be credited to this Account.



 
(b)
“Account B, C, D, E and/or F – Scheduled Distribution Account” to reflect
Elective Deferral Credits which the Participant directs be credited to any of
these Accounts.



 
(c)
“Account G – Company Match Account” to reflect Company Matching Credits.



Additional Accounts may also be maintained if considered appropriate by ADM in
the administration of the Plan.


4.1.2  
Distribution Events.  Distributions from Account A – Retirement Account and
Account G – Company Match Account will occur following Separation from Service
or Disability in accordance with Article VII, or following death in accordance
with Article VIII.



Distributions from Account B, C, D, E and/or F – Scheduled Distribution Accounts
will be made in accordance with Article VI, or in the event of a Separation from
Service or Disability over-ride election made by the Participant in accordance
with Article VI, following Separation from Service or Disability in accordance
with Article VII, or in either event following death in accordance with Article
VIII.


4.1.3
Balance of Accounts.  An Account will have a cash balance expressed in United
States dollars.



4.1.4
Accounts for Bookkeeping Only.  Accounts are for bookkeeping purposes only and
the maintenance of Accounts will not require any segregation of assets of ADM or
any Participating Affiliate. Except as provided in Sec. 9.2, neither ADM nor any
Participating Affiliate will have any obligation whatsoever to set aside funds
for the Plan or for the benefit of any Participant or Beneficiary, and no
Participant or Beneficiary will have any rights to any amounts that may be set
aside other than the rights of an unsecured general creditor of ADM or
Participating Affiliate that employs (or employed) the Participant.



4.2
Valuation of Accounts.



4.2.1
Daily Adjustments.  Accounts will be adjusted from time to time as follows:



 
(a)
Elective Deferral and Company Matching Credits.  Elective Deferral Credits and
Company Matching Credits will be added to the balance of the appropriate Account
as of the dates specified in Secs. 3.2 and 3.3.



 
(b)
Earnings Credits.  Earnings Credits will be added to (or subtracted) from the
balance of the Account as of each Valuation Date as provided in Sec. 4.3.



 
(e)
Withdrawals and Distributions.  The withdrawals and distributions made from an
Account will be subtracted from the balance of the Account as of the date the
withdrawal or distribution is made from the Plan.



4.2.2
Processing Transactions Involving Accounts.  Accounts shall be adjusted to
reflect Elective Deferral Credits, Company Matching Credits, Earnings Credits,
distributions and other transactions as provided in Sec. 4.2.1.  However, all
information necessary to properly reflect a given transaction in an Account may
not be immediately available, in which case the transaction will be reflected in
the Account when such information is received and processed.  Further, ADM
reserves the right to delay any Elective Deferral Credit, Company Matching
Credit, Earnings Credit, distribution or other transaction for any legitimate
administrative reason (including, but not limited to, failure of systems or
computer programs, failure of the means of the transmission of data, force
majeure, the failure of a service provider to timely receive net asset values or
prices, or to correct for its errors or omissions or the errors or omissions of
any service provider).




--------------------------------------------------------------------------------


4.3
Earnings Credits.



4.3.1
Adjustment to Reflect Earnings Credits.  Accounts will be adjusted (increased or
decreased) as of each Valuation Date to reflect Earnings Credits as determined
under Sec. 4.3.2.



4.3.2  
Earnings Credits.  ADM will establish a procedure by which a Participant (or
Beneficiary following the death of a Participant) may elect to have his/her
Earnings Credits determined based the performance of one or more investment
options deemed to be available under the Plan.  ADM, in its sole discretion,
will determine the investment options that will be available as benchmarks for
determining the Earnings Credit, which may include mutual funds, common or
commingled investment funds or any other investment option deemed appropriate by
ADM.  ADM may at any time and from time to time add to or remove from the
investment options deemed to be available under the Plan.



A Participant (or Beneficiary following the death of the Participant) will be
allowed on a hypothetical basis to direct the investment of his/her Accounts
among the investment options available under the Plan.  Hypothetical investment
directions may be given with such frequency as is deemed appropriate by ADM, and
must be made in such percentage or dollar increments, in such manner and in
accordance with such rules as may be prescribed for this purpose by ADM
(including by means of a voice response or other electronic system under
circumstances so authorized by ADM).  If an investment option has a loss, the
Earnings Credit attributable to such investment option will serve to reduce the
Account; similarly, if an investment option has a gain, the Earnings Credit
attributable to such investment option will serve to increase the Account.  If
the Participant fails to elect an investment option, the Earnings Credit will be
based on a money market investment option or such other investment option as may
be selected for this purpose by ADM.


4.3.3
Hypothetical Investments.  All investment directions of a Participant or
Beneficiary will be on a “hypothetical” basis for the sole purpose of
establishing the Earnings Credit for his/her Account – that is, the Account will
be adjusted for Earnings Credits as if the Account were invested pursuant to the
investment directions of the Participant or Beneficiary, but actual investments
need not be made pursuant to such directions.  However, ADM, in its sole
discretion and without any obligation, may direct that investments be made per
the investment directions of Participants and Beneficiaries.



4.4
Statements.



4.4.1
Statements.  ADM may cause benefit statements to be issued from time to time
advising Participants and Beneficiaries of the balance and/or investment of
their Accounts, but it is not required to issue benefit statements.



4.4.2
Errors on Statements and Responsibility to Review.  ADM may correct errors that
appear on benefit statements at any time, and the issuance of a benefit
statement (and any errors that may appear on a statement) will not in any way
alter or affect the rights of a Participant or Beneficiary with respect to the
Plan.



 
Each Participant or Beneficiary has a duty to promptly review each benefit
statement and to notify ADM of any error that appears on such statement as
provided in Sec. 11.2.2.





ARTICLE V


VESTING


A Participant at all times will have a fully vested interest in his/her Accounts
under the Plan.





--------------------------------------------------------------------------------


ARTICLE VI


SCHEDULED DISTRIBUTIONS


6.1
Scheduled Distributions.



6.1.1
Scheduled Distribution Accounts; Time and Form of Distribution.  A Participant
may direct that up to five (5) Scheduled Distribution Accounts – Accounts B, C,
D, E and F – be maintained under the Plan, with the following features
associated with each such Account:



(a)  
Time of Payment.  When a Participant directs that a Scheduled Distribution
Account be established, he/she must specify the Plan Year during which payment
is to be made (or installments are to commence) with respect to such Account,
subject to the following:



 
(1)
The Plan Year of payment may not be before the second (2nd) Plan Year following
the Plan Year for which the Account is first established (for example, if the
Account is first established for 2009 during the enrollment period at the end of
2008, the Plan Year of payment cannot be before 2011); and



 
(2)
Two Scheduled Distribution Accounts may not have the same distribution year.



Payment will be made (or installments will commence) from a Scheduled
Distribution Account during January of the scheduled distribution Plan
Year.  However, any payment may be delayed if necessary for administrative
reasons, at the sole discretion of ADM, to a later date within the calendar
year.


(b)  
Form of Payment.  A Scheduled Distribution Account will be distributed in the
following form:



 
(1)
A distribution from Scheduled Distribution Account B  will be made in either of
the following forms at the election of the Participant:



 
(A)
A single lump-sum distribution; or



 
(B)
A series of annual installments over a period of two (2) to five (5) years as
elected by the Participant.  The first annual installment will equal, one-half
(1/2), one-third (1/3rd), one-fourth (1/4th) or one-fifth (1/5th), as
appropriate, of the balance of the Account as of the Valuation Date established
by ADM that precedes the date on which the installment is to be paid, with the
denominator of the fraction reduced by one each year.  However, the installment
for the final year will equal the full remaining balance of the Account.



 
A right to each installment payment is to be treated as a right to a separate
payment for purposes of Code § 409A.



When a Participant directs that Scheduled Distribution Account B be established,
he/she must specify the Plan Year during which payment is to be made (or
installments are to commence) with respect to such Account.


 
(2)
A distribution from Scheduled Distribution Accounts C, D, E, and F will be made
as a single-sum distribution of the full balance of the Participant’s Account.



(c)  
Over-ride by Separation from Service or Disability. When a Participant directs
that a Scheduled Distribution Account be established, he/she must specify
whether a Separation from Service or Disability will over-ride the scheduled
distribution election made under subsection (a) or Sec. 6.1.2 (that is, whether
the distribution provisions of Article VII will apply to the Account in the
event of a Separation from Service or Disability prior to the scheduled
distribution Plan Year), and, if an over-ride does apply, the distribution time
and form elections that will apply in the event of a Separation from Service or
Disability, consistent with Article VII.

 

--------------------------------------------------------------------------------


If so permitted by ADM, a Participant may make a different over-ride election to
apply in the case of Retirement or Disability than will apply in the case of any
other Separation from Service (for example, the Participant may elect that
Article VII will over-ride in the event of Retirement or Disability, but not any
other Separation from Service, or that Article VII will over-ride in the event
of any Separation from Service or Disability).


A Scheduled Distribution Account that will be paid in a given Plan Year will not
count toward the maximum five (5) Scheduled Distribution Accounts.  Accordingly,
if a Participant has five (5) Scheduled Distribution Accounts, and one such
Account will be paid in a given Plan Year, a Participant will be allowed to
establish another Scheduled Distribution Account with respect to Elective
Deferral Credits made for such Plan Year.


6.1.2
Distribution Election Procedures; Subsequent Deferrals. An election to establish
a Scheduled Distribution Account must be made in such manner and in accordance
with such rules as may be prescribed for this purpose by ADM (including by means
of a voice response or other electronic system under circumstances authorized by
ADM).  An election will be effective only if it is received in properly
completed form by ADM as part of the enrollment for the Plan Year for which the
Account is first established.  However, a Participant may later defer the Plan
Year in which payment is to be made, subject to the following:



(a)  
Twelve Month Advance Election.  An election to defer must be received by ADM in
properly completed form prior to the earlier of:



(1)  
Twelve (12) months prior to the first day of the scheduled distribution Plan
Year; or



(2)  
Termination of Employment.



(b)  
Five Year Deferral.  The deferral must be for at least five (5) Plan Years from
the scheduled distribution Plan Year.



 
A Participant may direct that Elective Deferral Credits for any Plan Year be
added to an already existing Scheduled Distribution Account and may change such
election during any annual enrollment period to apply with respect to future
Elective Deferral Credits.  Such an election will be irrevocable for the Plan
Year.  However, Elective Deferral Credits cannot be added to a Scheduled
Distribution Account in the scheduled distribution Plan Year with respect to
such Account.



6.1.3
Special Distribution Election for Scheduled Distribution Accounts Prior to
December 31, 2008.   Any contrary provision notwithstanding, ADM may, in its
sole discretion, allow a Participant to revise the distribution election
applicable to a Scheduled Distribution Account for Plan Years after 2008 by
December 31, 2008, consistent with the transition rules allowed under Code §
409A as specified in IRS Notice 2007-86.  Specifically, ADM may allow a
Participant to change the scheduled payment date of a distribution under Sec.
6.1.1(a), modify a payment or an installment under Sec. 6.1.1(b), and/or add or
remove an override under 6.1.1(c) in a manner otherwise consistent with the
terms of the Plan and transition rules specified in IRS Notice 2007-86.  A
change will not apply to any amount that is payable in 2008, and will not be
effective to cause any amount otherwise payable after 2008 to be paid in
2008.  Such revised election will be irrevocable after December 31, 2008.



6.1.4
Effect of Separation from Service, Disability or Death.  A Separation from
Service (except by reason of death) or Disability will not serve to accelerate
any distribution from a Scheduled Distribution Account unless the Participant
has elected that Separation from Service or Disability will over-ride the
scheduled distribution election with respect to the Account (as provided in Sec.
6.1.1(c)), in which case Article VII will govern the distribution of the Account
following Separation from Service or Disability consistent with the election
made by the Participant.




--------------------------------------------------------------------------------


In the event of death, distributions from a Scheduled Distribution Account will
be determined under Article VIII.


6.2
Severe Financial Hardship Withdrawal.  ADM may, in its sole discretion, allow a
Participant to make a withdrawal from his/her Accounts in the event of a
financial hardship.  Such withdrawal will be paid as soon as administratively
practicable after the withdrawal request is received and ADM, in its sole
discretion, has determined that the Participant has a financial hardship and
further has determined that a withdrawal will be permitted from the Plan.



 
A “financial hardship” for this purpose means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, or his/her
Spouse or dependent (as defined in Code § 152(a)), property casualty loss to the
Participant, or other similar extraordinary and unforeseeable circumstances of
the Participant arising as a result of events beyond the control of the
Participant, which is not covered by insurance and may not be relieved by the
liquidation of other assets provided that such liquidation would not cause a
financial hardship, and which is determined to qualify as a financial hardship
by ADM. Cash needs arising from foreseeable events such as the purchase of a
residence or education expenses for children will not, alone, be considered a
financial hardship.



 
The amount available from a Participant’s Accounts on account of a financial
hardship is limited to the amount necessary to satisfy such hardship, plus
amounts necessary to pay any taxes that may become due as a result of the
distribution, as determined by ADM.  A withdrawal will be drawn from the various
Accounts as directed by the Participant.





ARTICLE VII


DISTRIBUTIONS AFTER SEPARATION OR DISABILITY


7.1
Benefit on Separation from Service or Disability.  A Participant will be
eligible to receive a distribution of the full balance of his/her Account A –
Retirement Account, Account G – Company Match Account, and any of Accounts B, C,
D, E or F – Scheduled Distribution Accounts with respect to which he/she has
elected an over-ride for Separation from Service or Disability, following
his/her Separation from Service or Disability in accordance with the terms of
this Article.



7.2
Time and Form of Distribution.



7.2.1
Time of Distribution.  A distribution will be made (or installment distributions
will commence if installments are available and elected) at the following time:



 
(a)
Disability.  In the case of a Disability, a distribution will be made at the
following time as elected by the Participant:



 
(1)
The first day of the third (3rd) calendar month following the Participant’s
Disability; or



 
(2)
The later of:



 
(A)
The first day of the third (3rd) calendar month following the Participant’s
Disability; or



 
(B)
January 1st following the Participant’s Disability.



 
(b)
Separation from Service.  In the case of a Separation from Service (including
Retirement), a distribution will be made at the following time as elected by the
Participant:



 
(1)
The first day of calendar month following the Participant’s Separation from
Service; or




--------------------------------------------------------------------------------


 
(2)
January 1st following the Participant’s Separation from Service.



However, a distribution made to a Specified Employee made due to Separation from
Service under this subsection (b) will not under any circumstances be made prior
to the first day of the seventh (7th) calendar month following the Participant’s
Separation from Service, except in the case of an intervening death of the
Participant as provided in Sec. 8.1.1.


Any election under paragraph (a)(2) or (b)(2) will not apply to a Company
Matching Account – Account G; rather, such Account will be paid in all cases as
of the date specified in paragraph (a)(1) or (b)(1), as applicable, subject to
the delayed payment requirement described in the prior paragraph in the case
of  a Specified Employee.


Any payment may be delayed if necessary for administrative reasons, at the sole
discretion of ADM, to a later date within the calendar year or, if later, to the
fifteenth (15th) day of the third calendar month following the scheduled payment
date.


7.2.2
Form of Distribution.  A distribution will be made in the following form:



 
(a)
Retirement or Disability.  In the case of Retirement or Disability, a
distribution will be made in either of the following forms as elected by the
Participant:



(1)  
A single lump-sum distribution of the full balance of his/her Accounts; or



(2)  
A single lump-sum distribution of the full balance of his/her Account G –
Company Match Account, with the remaining Accounts paid in a series of annual
installments over a period of two (2) to twenty (20) years as elected by the
Participant.  The first annual installment will equal, one-half (1/2), one-third
(1/3rd), one-fourth (1/4th) or one-fifth (1/5th), etc., as appropriate, of the
balance of the Account as of the last Valuation Date in the Plan Year prior to
the Plan Year in which the installment is to be paid, with the denominator of
the fraction reduced by one each year (the last installment will consist of the
full remaining balance of the Accounts); or



(3)  
A combination of (1) and (2).



A right to each installment payment is to be treated as a right to a separate
payment for purposes of Code § 409A.


 
(b)
Separation from Service (Other than Retirement).  In the case of a Separation
from Service other than Retirement, a distribution will be in the form of a
single lump-sum distribution of the full balance of the Participant’s Accounts
subject to this Article.



7.2.3
Distribution Election Procedures.  A distribution election as to time and form
must be made in such manner and in accordance with such rules as may be
prescribed for this purpose by ADM (including by means of a voice response or
other electronic system under circumstances authorized by ADM).



 
A distribution election will be effective only if it is received in properly
completed form by ADM as part of the enrollment for the Plan Year for which
Account A – Retirement Account, or any of Accounts B, C, D, E or F – Scheduled
Distribution Accounts that provide for a Separation from Service or Disability
over-ride is established (whichever occurs first), and thereafter may not be
modified.



7.3
Cash-Out of Small Accounts.



7.3.1
Mandatory Cash-Out.  If the balance of a Participant’s Account A – Retirement
Plan, plus any Scheduled Distribution Account – Account B, C, D, E or F, that
the Participant elects to be subject to this Article VII, does not exceed ten
thousand dollars ($10,000) as of the scheduled payment date under Sec. 7.2.1,
then, notwithstanding that the Participant may otherwise be eligible for
installments under Sec. 7.2.2, the full balance of such Accounts will be paid in
a single-sum distribution in full settlement of all obligations under the Plan.




--------------------------------------------------------------------------------


7.3.2
Discretionary Cash-Out at the Direction of ADM.  If the balance (or remaining
balance) of a Participant’s Accounts, together with his/her interest under all
other Aggregated Plans does not exceed the applicable dollar amount then in
effect under Code § 402(g)(1)(B) as of the scheduled payment date under Sec.
7.2.1 or as of any date thereafter while the Participant is receiving
installment payments under Sec. 7.2.2, then ADM may, in its sole discretion,
direct that the Participant be paid the balance (or remaining balance) of
his/her Accounts under this Plan, plus his/her entire interest under all other
Aggregated Plans be distributed to the Participant in a single-sum distribution
in full settlement of all obligations under the Plan and other Aggregated Plans
maintained by ADM and its Affiliates.



7.4
Valuation of Accounts Following Separation from Service.  An Account will
continue to be credited with Earnings Credits in accordance with Article IV
until it is paid in full to the Participant or Beneficiary.





ARTICLE VIII


DISTRIBUTIONS AFTER DEATH


8.1
Survivor Benefits.



8.1.1
Survivor Benefits.  If a Participant dies prior to the full distribution of
his/her Accounts (including any death during the delayed payment period
specified in Sec. 7.2.1(b)(2)), his/her Beneficiary will be entitled to a
survivor benefit under the Plan.



8.1.2
Time of Distribution.  The survivor benefit will be paid on or as soon as
administratively practicable after ADM determines that a survivor benefit is
payable under the Plan – that is, the date ADM is provided with the
documentation necessary to establish the fact of death of the Participant and
the identity and entitlement of the Beneficiary.



8.1.3
Form of Distribution.  The survivor benefit will be paid in one of the following
forms as elected by the Participant:



 
(a)
A single-sum distribution of the full balance (or full remaining balance) of the
Participant’s Account;



 
(b)
A series of annual installments over a period of two (2) to five (5) years as
elected by the Participant. The first annual installment will equal, one-half
(1/2), one-third (1/3rd), one-fourth (1/4th) or one-fifth (1/5th), as
appropriate, of the balance of the Account as of the last Valuation Date in the
Plan Year prior to the Plan Year in which the installment is to be paid, with
the denominator of the fraction reduced by one each year (the last installment
will consist of the full remaining balance of the Accounts); or



 
(c)
A combination of (a) and (b).



Notwithstanding the above, if the Participant dies while he/she is receiving
installments under Sec. 7.2.2(a), such installments will continue to his/her
Beneficiary over the same period such benefits would have been paid to the
Participant.


8.1.4
Distribution Election Procedures.  A distribution form election must be made in
such manner and in accordance with such rules as may be prescribed for this
purpose by ADM (including by means of a voice response or other electronic
system under circumstances authorized by ADM).



 
An election will be effective only if it is received in properly completed form
by ADM as part of the initial enrollment in the Plan, and thereafter the form of
payment (lump-sum or installments) may not be modified and will apply to all
Accounts (except any Accounts that are being paid in installments under Sec.
7.2.2(a) will continue to be paid in installments as elected by the
Participant).




--------------------------------------------------------------------------------


8.1.5
Default Elections.  If a Participant fails to file a timely election as to the
form of distribution to his/her Beneficiary, the distribution will be made in a
single lump-sum payment, which will apply to all Accounts (except any Accounts
that are being paid in installments under Sec. 7.2.2(a) will continue to be paid
in installments as elected by the Participant).



8.2
Beneficiary Designation.



8.2.1  
General Rule.  A Participant may designate any person (natural or otherwise,
including a trust or estate) as his/her Beneficiary to receive any balance
remaining in his/her Accounts when he/she dies, and, subject to the consent
requirements of Sec. 8.2.2, may change or revoke a Beneficiary designation
previously made without the consent of any current Beneficiary.



8.2.2
Special Requirements for Participants with a Spouse or Certified Domestic
Partner.  If a Participant has a Spouse or Certified Domestic Partner at the
time of death, such Spouse or Certified Domestic Partner will be his/her
Beneficiary unless the Spouse or Certified Domestic Partner has consented in
writing to the designation of a different Beneficiary.



Consent of a Spouse or Certified Domestic Partner will be deemed to have been
obtained if it is established to the satisfaction of ADM that such consent
cannot be obtained because the Spouse or Certified Domestic Partner cannot be
located.


If a Participant’s Spouse or Certified Domestic Partner consents to the
designation of a Beneficiary, that consent cannot be revoked so long as the
designation remains in effect, but the designation cannot be changed (other than
to revoke the designation and reinstate the Spouse or Certified Domestic Partner
as the Beneficiary) without the consent of the Spouse or Certified Domestic
Partner. If a Spouse or Certified Domestic Partner consents to the designation
of a Beneficiary, and the Participant and Spouse divorce or the Participants
files a notice with ADM that the domestic partner relationship has ended, the
consent of the prior Spouse or Certified Domestic Partner does not bind a
subsequent Spouse or Certified Domestic Partner.


8.2.3
Form and Method of Designation.  A Beneficiary designation must be made on such
form and in accordance with such rules as may be prescribed for this purpose by
ADM. A Beneficiary designation will be effective (and will revoke all prior
designations) if it is received by ADM (or if sent by mail, the post-mark of the
mailing is) prior to the date of death of the Participant.  ADM may rely on the
latest Beneficiary designation on file (or if an effective designation is not on
file may direct that payment be made pursuant to the default provision of the
Plan) and will not be liable to any person making claim for such payment under a
subsequently filed designation or for any other reason.



 
ADM may rely on the latest designation on file with it (or may direct that
payment be made pursuant to the default provision if an effective designation is
not on file) and will not be liable to any person making claim for such payment
under a subsequently filed designation or for any other reason.



 
If a Participant designates a Beneficiary by name that is accompanied by a
description of a business, legal or family relationship to the Participant
(e.g., “spouse”, “business partner”, “landlord”), such Beneficiary will be
deemed to have predeceased the Participant if such relationship has been
dissolved or no longer exists at the death of the Participant.  If a Participant
designates a Beneficiary by name that is accompanied by a description of a
personal relationship to the Participant (e.g., “friend”), the dissolution of
that relationship will not affect the designation.



8.2.4
Default Designation.  If a Beneficiary designation is not on file with ADM, or
if no designated Beneficiary survives the Participant, the Beneficiary will be
the person or persons surviving the Participant in the first of the following
classes in which there is a survivor, share and share alike:




(a)
The Participant’s Spouse or Certified Domestic Partner.

 
 
(b)
The Participant’s children, except that if any of the Participant’s children
predecease the Participant but leave issue surviving the Participant, such issue
will take by right of representation the share their parent would have taken if
living.




--------------------------------------------------------------------------------


 
(c)
The Participant’s parents.

 
 
(d)
The Participant’s brothers and sisters.




 
(e)
The Participant’s estate.



 
The identity of the Beneficiary in each case will be determined by ADM.



8.3
Successor Beneficiary.  If a Beneficiary survives the Participant but dies
before receiving payment of the balance due to such Beneficiary, the balance
will be payable to the surviving contingent Beneficiary designated by the
Participant or, if there is no surviving contingent Beneficiary, then to the
estate of the deceased Beneficiary.



8.4
Cash-Out of Small Accounts.  Any contrary provision notwithstanding, if the
balance of a Participant’s Accounts does not exceed ten-thousand dollars
($10,000) at his/her death, such Accounts will be paid to the Beneficiary in a
lump-sum in full settlement of all survivor benefits due under the Plan.



8.5
Valuation of Accounts Following Separation from Service.  An Account will
continue to be credited with Earnings Credits in accordance with Article IV
until it is paid in full to the Beneficiary.





ARTICLE IX


CONTRACTUAL OBLIGATIONS AND FUNDING


9.1
Contractual Obligations.



9.1.1
Obligations of Employer.  The Plan creates a contractual obligation on the part
of ADM and each Participating Affiliate to provide benefits as set forth in the
Plan with respect to:

 
(a)
Participants who are employed with ADM or that Participating Affiliate;

 
(b)
Participants who were employed with ADM or that Participating Affiliate prior to
Termination of Employment; and

 
(c)
Beneficiaries of the Participants described in (a) and (b).


 
A Participating Affiliate is not responsible for (and has no contractual
obligation with respect to) benefits payable to a Participant who is or was
employed with ADM or another Participating Affiliate unless the second
Participating Affiliate is a successor to the legal liabilities of the first
Participating Affiliate (for example, as a result of a merger). If a Participant
is employed with two or more employers (ADM and a Participating Affiliate, or
two or more Participating Affiliates, etc.), either concurrently or at different
times, each will be responsible for the benefit attributable to Elective
Deferral Credits and Company Matching Credits made while the Participant was
employed with that employer, adjusted for Earnings Credits.


Notwithstanding the contractual obligation, no Participant or Beneficiary
entitled to benefits under this Plan has any right, title or claim in or to any
specific assets of ADM or any Participating Affiliate, but instead has the right
of a general creditor of such employer.


9.1.2
Guarantee by Company.  ADM will guarantee and assume secondary liability for the
contractual commitment of each Participating Affiliate under Sec. 9.1.1.




--------------------------------------------------------------------------------


9.1.3
Transfer of Liability in Corporate Transaction.  In the event of a sale of the
stock to an unrelated buyer, or a disposition by means of a forward or reverse
merger involving an unrelated buyer, or similar corporate transaction, where an
employer ceases as a result of the transaction to be an Affiliate, for any
individual who remains employed with the employer after it ceases to be an
Affiliate, the transaction will not be deemed to constitute a Separation from
Service and benefits thereafter will be paid in accordance with the terms of the
Plan or, if applicable, the successor plan established by the buyer or an
affiliate in a manner consistent with Code § 409A.



 
In the event of a sale of substantial assets (such as a plant or division, or
substantially all assets of a trade or business) of ADM or an Affiliate to an
unrelated buyer, ADM and the buyer may agree to transfer the contractual
obligation and liability for benefits with respect to any individual who becomes
an employee of the buyer or an affiliate of the buyer upon the closing or in
connection with such transaction.  In such case, the transaction will not be
deemed to constitute a Separation from Service and benefits thereafter will be
paid in accordance with the terms of the Plan or a successor plan established by
the buyer or an affiliate in a manner consistent with Code § 409A.



9.2
Obligations Upon Occurrence of a Funding Event.



9.2.1
Establishment and Funding of Rabbi Trust.  ADM will establish a “rabbi” trust to
serve as a funding vehicle for benefits payable under the Plan.  However,
neither ADM nor any Participating Affiliate will have any obligation to fund
such trust except upon the occurrence of a Funding Event, and then, ADM and each
Participating Affiliate will be obligated to immediately deposit into the trust
an amount equal to the then current balance of the Accounts (whether or not
vested) of all Participants and Beneficiaries (including Participants and
Beneficiaries who have deferred benefits or are in pay status under the Plan)
with respect to which it has a contractual obligation under Sec. 9.1.1.  The
funding obligation of any Participating Affiliate may be satisfied by ADM or
another Participating Affiliate, and ADM will guarantee and assume secondary
liability for the funding obligation of each Participating Affiliate.



The above notwithstanding, neither ADM nor any Participating Affiliate will
transfer or contribute any funds during any “restricted period,” as defined in
Code § 409A(b)(3)(B), to any rabbi trust established under this Sec. 9.2.1.  If
any funds are transferred or contributed during a restricted period and ADM
certifies in writing that such transfer or contribution was disallowed under
this provision, the funds will be deemed to have been transferred or contributed
under a mistake of fact and will be returned to ADM or the Participating
Affiliate, along with any earnings allocable to such funds, regardless of
whether the rabbi trust’s terms establish it as revocable or irrevocable.


The rabbi trust hereby established may be revocable, provided that it must
become irrevocable (in whole or in part) in the event of a Change of
Control.  The assets of any rabbi trust hereby established will not be held or
transferred outside of the United States, and the trust will not have any other
feature that would result in a transfer of property being deemed to have
occurred under Code § 409A (for example, there will be no funding obligation or
restrictions on assets in connection with a change in financial health of ADM or
any Affiliate).


9.2.2
Effect on Benefit Obligations.  The establishment and funding of a rabbi trust
will not affect the contractual obligations of ADM and each Participating
Affiliate under Sec. 9.1, except that such obligations with respect to any
Participant or Beneficiary will be offset to the extent that payments actually
are made from the trust to such Participant or Beneficiary.   In the case of any
transfer of contractual obligations and liabilities under Sec. 9.1.3, the
parties may arrange for a transfer of assets to a rabbi trust maintained by the
buyer or an affiliate of the buyer.



A Participant will have the right to enforce the funding obligation imposed
hereunder; provided that, in the case of a funding obligation that arises as a
result of a Potential Change in Control, a Participant will have the right to
enforce the funding obligation only if the Participants have first followed the
procedures specified in Sec. 2.1.23 and there has been no timely opinion letter
of a nationally or regionally recognized law firm delivered to the Participants
that a Potential Change in Control has not occurred for purposes of the Plan.



--------------------------------------------------------------------------------


9.2.3
Prefunding and Use of Other Rabbi Trusts.  The amount that ADM and each
Participating Affiliate are obligated to fund to a rabbi trust under Sec. 9.2.1
upon the occurrence of a Funding Event will be offset by the then current
balance of the rabbi trust resulting from prior funding of such trust by ADM or
a Participating Affiliate to the extent such balance is attributable to this
Plan.  Similarly, if another rabbi trust also exists at the time of a Funding
Event to fund benefits payable under this Plan, and such other rabbi trust is
irrevocable or becomes irrevocable upon a Change in Control, then the amount
that ADM and each Participating Affiliate are obligated to fund to a rabbi trust
under Sec. 9.2.1 will be offset by the then current balance of such other rabbi
trust to the extent such balance is attributable to this Plan.



 
Any rabbi trust used to fund benefits payable under this Plan may be used to
fund benefits payable under any other non-qualified deferred compensation plan
maintained by ADM or a Participating Affiliate; provided that, if a funding
obligation arises under Sec. 9.2.1, the portion of the trust assets attributable
to this Plan will thereafter be accounted for separately under the trust, and
such assets will be used solely to fund benefits payable under this Plan.





ARTICLE X


AMENDMENT AND TERMINATION OF PLAN


10.1
Right to Amend or Terminate.



10.1.1
Amendment.  ADM may amend the Plan at any time and for any reason by action of
the following, subject to Sec. 10.2:



 
(a)
Board of Directors.  The Board can adopt any amendment to the Plan, and any
amendment that has a material negative cost impact to ADM is reserved
exclusively to the Board.



 
(b)
Benefit Plans Committee or Chief Executive Officer. The ADM Benefit Plans
Committee or the Chief Executive Officer of ADM can adopt any amendment to the
Plan that is not reserved to the Board (that is, any amendment that does not
have a material negative cost impact to ADM).  The Benefit Plans Committee or
Chief Executive Officer, in its/his/her sole and absolute discretion, can
determine the cost impact of an amendment, and the validity of amendment will
not be open to challenge if based upon a good faith determination of the cost
impact made by the Benefit Plans Committee or Chief Executive Officer.



The Benefit Plans Committee or Chief Executive Officer acts on behalf ADM in its
corporate capacity in connection with any amendment to the Plan.


 
(c)
Persons with Delegated Authority. The Board and the ADM Benefit Plans Committee
and ADM Chief Executive Officer, by resolution or written action, can delegate
the amendment authority vested in such person or body to any other person,
committee or body.



10.1.2
Termination.  ADM may terminate the Plan at any time and for any reason by
action of the Board, subject to Sec. 10.2.



10.1.3
Delayed Timing of Amendment or Termination Effective Under Code § 409A.  ADM,
acting pursuant to Sec. 10.1.1, generally will determine the effective date of
any amendment to the Plan.  However, if Code § 409A requires a delayed effective
date (for example, if an amendment changes a deferral rule in a way that must be
delayed for twelve (12) months), then the amendment will be effective as of the
later of the date determined by ADM or the earliest effective date allowed under
Code § 409A.



 
ADM generally will determine the effective date of a termination of the
Plan.  However, a termination of the Plan will not be effective to cause a
deferral election in place under the Plan for a Plan Year (including for any
incentive pay or bonus for a fiscal year that starts within such Plan Year) to
be modified or discontinued prior to the end of such Plan Year (or fiscal year),
unless the Plan is terminated and liquidated pursuant to Sec. 10.2.2.




--------------------------------------------------------------------------------


10.1.4
Restrictions in the Event of a Change in Control. Any contrary provision
notwithstanding, during the twenty-four (24) months immediately following a
Change in Control, the amendment or termination of the Plan will require the
written consent of a majority of the Participants who would be affected by such
amendment or termination of the Plan.  However, such written consent will not be
required if ADM makes a good faith determination that either the amendment is
required by law or the failure to adopt the amendment would have an adverse tax
consequence to the Participants affected by such amendment.



10.2
Limits on Effect of Amendment or Termination.



10.2.1
No Negative Effect on Balances or Vesting.   ADM may not amend or terminate the
Plan in a manner that has the effect of reducing the balance or vested
percentage of any Participant’s or Beneficiary’s Accounts.  This will not
prohibit an amendment that reduces or eliminates the benefit accrued and payable
under this Plan and shifts the liability for such benefit to another
nonqualified retirement plan maintained by ADM or an Affiliate, or any
successor, or an amendment that is required by law or for which the failure to
adopt the amendment would have adverse tax consequences to the Participants
affected by such amendment (as determined by ADM).



10.2.2
Liquidation Terminations.  ADM may terminate the Plan and provide for the
acceleration and liquidation of all benefits remaining due under the Plan
pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix). If such a termination and
liquidation occurs, all deferrals and credits under the Plan will be
discontinued (and all Active Participants will cease to be Active Participants)
as of the termination date established by ADM, and benefits remaining due will
be paid in a lump-sum at the time specified by ADM as part of the action
terminating the Plan and consistent with Treas. Reg. § 1.409A-3(j)(4)(ix).



10.2.3
Other Terminations.  ADM may terminate the Plan other than pursuant to Treas.
Reg. § 1.409A-3(j)(4)(ix).  In the event of such other termination, all deferral
and credits under the Plan will be discontinued (and all Active Participants
will cease to be Active Participants) as of the end of the Plan Year, but all
benefits remaining payable under the Plan will be paid at the same time and in
the same form as if the termination had not occurred – that is, the termination
will not result in any acceleration of any distribution under the Plan.





ARTICLE XI


ADMINISTRATION/CLAIMS PROCEDURES


11.1
Administration.



11.1.1
Administrator.  ADM is the administrator of the Plan with authority to control
and manage the operation and administration of the Plan and make all decisions
and determinations incident thereto.  Action on behalf of ADM as administrator
may be taken by any of the following:



 
(a)
Its Benefit Plans Committee;



 
(b)
Its Chief Executive Officer; or



 
(c)
Any individual, committee, or entity to whom responsibility for the operation
and administration of the Plan is allocated by the Benefit Plans Committee or
Chief Executive Officer.



Where action is to be taken by the Board under the Plan, such action is taken in
a corporate capacity (and not as administrator) with respect to the Plan.
 
11.1.2
Third-Party Service Providers.  ADM may from time to time contract with or
appoint a recordkeeper or other third-party service provider for the Plan.  Any
such recordkeeper or other third-party service provider will serve in a
non-discretionary capacity and will act in accordance with directions given
and/or procedures established by ADM.




--------------------------------------------------------------------------------


11.1.3
Rules of Procedure.  ADM may establish, adopt or revise such rules and
regulations as it may deem necessary or advisable for the administration of the
Plan.



11.2
Correction of Errors And Duty to Review Information.



11.2.1
Correction of Errors.  Errors may occur in the operation and administration of
the Plan.  ADM reserves the right to cause such equitable adjustments to be made
to correct for such errors as it considers appropriate (including adjustments to
Participant or Beneficiary Accounts), which will be final and binding on the
Participant or Beneficiary.



11.2.2
Participant Duty to Review Information.  Each Participant and Beneficiary has
the duty to promptly review any information that is provided or made available
to the Participant or Beneficiary and that relates in any way to the operation
and administration of the Plan or his/her elections under the Plan (for example,
to review payroll stubs to make sure a contribution election is being
implemented appropriately, to review benefit statements to make sure investment
elections are being implemented appropriately, to review summary plan
descriptions and prospectuses, etc.) and to notify ADM of any error made in the
operation or administration of the Plan that affects the Participant or
Beneficiary within thirty (30) days of the date such information is provided or
made available to the Participant or Beneficiary (for example, the date the
information is sent by mail or the date the information is provided or made
available electronically).  If the Participant or Beneficiary fails to review
any information or fails to notify ADM of any error within such period of time,
he/she will not be able to bring any claim seeking relief or damages based on
the error.



 
If ADM is notified of an alleged error within the thirty (30) day time period,
ADM will investigate and either correct the error or notify the Participant or
Beneficiary that it believes that no error occurred. If the Participant or
Beneficiary is not satisfied with the correction (or the decision that no
correction is necessary), he/she will have sixty (60) days from the date of
notification of the correction (or notification of the decision that no
correction is necessary), to file a formal claim under the claims procedures
under Sec. 11.3.



11.3
Claims Procedure.



11.3.1
Claims Procedure.  If a Participant or Beneficiary does not feel as if he/she
has received full payment of the benefit due such person under the Plan, or if a
Participant or Beneficiary feels that an error has been made with respect to
his/her benefit under the Plan and has satisfied the requirements in Sec.
11.2.2, the Participant or Beneficiary (or such authorized representative) may
file a claim in accordance with the claims procedure set forth in the summary
created for the Plan or other claims procedure policy adopted by ADM. Following
the claims procedure through completion is a condition of filing an arbitration
action under Sec. 11.3.2.



 
The Benefits Plans Committee will decide all claims and its decision on appeal
will be final and binding subject to Sec. 11.3.2.



11.3.2
Arbitration.  If a Participant or Beneficiary follows the claims procedures but
his/her final appeal is denied, he/she will have one year to file an arbitration
action with respect to that claim, and failure to meet the one-year deadline
will extinguish his/her right to file an arbitration action with respect to that
claim.



 
Any claim, dispute or other matter in question of any kind relating to this Plan
which is not resolved by the claims procedures will be settled by arbitration in
accordance with the employment dispute resolution rules of the American
Arbitration Associa­tion.  Notice of demand for arbitration will be made in
writing to the opposing party and to the American Arbitration Association within
one year after the final decision on appeal is issued, and if not filed within
one year, all rights to benefits are forfeited under the Plan. The decision of
the arbitrator(s) will be final and may be enforced in any court of competent
jurisdiction.




--------------------------------------------------------------------------------


The arbitrator(s) may award reasonable fees and expenses to the prevailing party
in any dispute hereunder and will award reasonable fees and expenses in the
event that the arbitrator(s) find that the losing party acted in bad faith or
with intent to harass, hinder or delay the prevailing party in the exercise of
its rights in connection with the matter under dispute.


11.3.3
Participant Responsible for Timely Action Under Code § 409A.  The Participant
will be solely responsible for taking prompt actions in the event of disputed
payments as necessary to avoid any adverse tax consequences under Code § 409A,
even if action is required to be taken under Code § 409A in a more timely manner
than is required under the claims procedures of Sec. 11.3.



11.4
Indemnification.  ADM and its Participating Affiliates jointly and severally
agree to indemnify and hold harmless, to the extent permitted by law, each
director, officer, and employee against any and all liabilities, losses, costs,
or expenses (including legal fees) of whatsoever kind and nature that may be
imposed on, incurred by, or asserted against such person at any time by reason
of such person’s services in the administration of the Plan, but only if such
person did not act dishonestly, or in bad faith, or in willful violation of the
law or regulations under which such liability, loss, cost, or expense arises.



11.5
Exercise of Authority.  ADM, its Benefit Plans Committee and Chief Executive
Officer and any other person who has authority with respect to the management,
administration or investment of the Plan may exercise that authority in
its/his/her full discretion.  This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of this document (or any other document
established for use in the administration of the Plan) relevant to the issue
under consideration.  The exercise of authority will be binding upon all
persons; and it is intended that the exercise of authority be given deference in
arbitration, and that it not be overturned or set aside by the arbitrator unless
found to be arbitrary and capricious.



11.6
Telephonic or Electronic Notices and Transactions. Any notice that is required
to be given under the Plan to a Participant or Beneficiary, and any action that
can be taken under the Plan by a Participant or Beneficiary (including
enrollments, changes in deferral percentages, loans, withdrawals, distributions,
investment changes, consents, etc.), may be made or given by means of voice
response or other electronic system to the extent so authorized by ADM.





ARTICLE XII


MISCELLANEOUS


12.1
Nonassignability.



12.1.1
General Rule Regarding Assignment.  Neither the rights of, nor benefits payable
to, a Participant or Beneficiary under the Plan may be alienated, assigned,
transferred, pledged or hypothecated by any person, at any time, or to any
person whatsoever.  Such interest and benefits will be exempt from the claims of
creditors or other claimants of the Participant or Beneficiary and from all
orders, decrees, levies, garnishments or executions to the fullest extent
allowed by law, except as provided in Sec. 12.1.2.



12.1.2
Domestic Relations Orders.  The Plan will comply with any court order purporting
to divide the benefits payable under this Plan pursuant to a state’s domestic
relations laws to the extent permitted under Code § 409A.  However, such court
order shall be deemed to only apply to such amounts that actually become payable
to a Participant under the terms of this Plan (and shall not create a separate
interest in favor of the alternate payee).



12.2
Withholding.  A Participant must make appropriate arrangements with ADM or
Participating Affiliate for satisfaction of any federal, state or local income
tax with­holding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan.  If no other
arrangements are made, ADM or Participating Affiliate may provide, at its
discretion, for such withholding and tax payments as may be required, including,
without limitation, by the reduction of other amounts payable to the
Participant.




--------------------------------------------------------------------------------


12.3
Right of Setoff.  Notwithstanding any other provisions of this Plan, ADM
reserves the right to withhold and setoff from any distribution or payments to a
Participant or Beneficiary under the Plan any amount owed to ADM or an Affiliate
by the Participant, whether such obligation is matured or unmatured and however
arising, at the time of (and with priority over) any such distribution or
payment.  Further, ADM reserves the right to withhold and setoff from the
Participant’s Account any amount owed to ADM or an Affiliate by the Participant,
as satisfaction of such obligation of the Participant, where such obligation is
incurred in the ordinary course of the service relationship between the
Participant and ADM or an Affiliate, the entire amount of reduction in any of
ADM’s taxable years that does not exceed five thousand dollars ($5,000), and the
reduction is made at the same time and in the same amount as the obligation
otherwise would have been due and collected from the Participant.



12.4
Uniformed Services Employment and Reemployment Rights Act.  Notwithstanding any
other provisions of the Plan, deferral elections and changes to the time and
form of payment shall be allowed in a manner consistent with the Uniformed
Services Employment and Reemployment Rights Act (USERRA) to the extent
authorized by Treasury Regulation § 1.409A-2(a)(15).



12.5
Successors of ADM.  The rights and obligations of ADM or a Participating
Affiliate under the Plan will inure to the benefit of, and will be binding upon,
the successors and assigns of ADM or the Participating Affiliate.



12.6
Employment Not Guaranteed.  Nothing contained in the Plan nor any action taken
hereunder will be construed as a contract of employment or as giving any
Participant any right to continued employment with ADM or an Affiliate.



12.7
Gender, Singular and Plural.  All pronouns and any variations thereof will be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.



12.8
Captions.  The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.



12.9
Validity.  In the event any provision of the Plan is held invalid, void or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provisions of the Plan.



12.10
Waiver of Breach.  The waiver by ADM of any breach of any provision of the Plan
will not operate or be construed as a waiver of any subsequent breach by that
Participant or any other Participant.



12.11
Notice.  Any notice or filing required or permitted to be given to ADM or the
Participant under this Agreement will be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of ADM, to
the principal office of ADM, directed to the attention of ADM, and in the case
of the Participant, to the last known address of the Participant indicated on
the employment records of ADM.  Such notice will be deemed given as of the date
of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.  Notices to ADM may
be permitted by electronic communication according to specifications established
by ADM.




–  –
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
SPECIAL RULES FOR CERTAIN EMPLOYEES OF
INTERNATIONAL MALTING COMPANY LLC




A.1
Application.  ADM has entered into a “Membership Interest Purchase Agreement”
among Archer-Daniels-Midland Company, Fleischmann Malting Company, Inc.,
Lesaffre Et Compagnie and Lesaffre Malting Corporation” whereby Fleischmann
Malting Company, Inc. (a wholly owned subsidiary of ADM) agreed to purchase the
remaining membership interests in International Malting Company LLC (“IMC”) from
Lesaffre Malting Corporation, resulting in IMC becoming an Affiliate of ADM. In
connection with such transaction, certain deferred compensation liabilities
under the Lesaffre International Corporation Supplemental Retirement Plan
(“Lesaffre Plan”) with respect to two employees of IMC were transferred to
become liabilities of IMC to be administered under the terms of this Plan as of
the effective date of the closing of the above transaction (the “Closing
Date”).  This Appendix A sets forth the special rules that will apply under the
Plan with respect to such transferred liabilities (“Transferred Liability”).



A.2
Participation, Credits and Accounts.



A.2.1
Special Participation Status.  An Employee with respect to which IMC has assumed
a Transferred Liability will not be considered an Eligible Employee solely by
reason of such liability assumption – rather, his/her status as an Eligible
Employee will be determined under the terms of the Plan without regard to this
Appendix A.  Nonetheless, such Employee will be considered a Participant for
purposes of determining his/her rights under the Plan (referred to herein as an
“Appendix A Participant”).



A.2.2
Credits.  A “Transferred Liability Credit” will be made on behalf of each
Appendix A Participant in an amount equal to the Transferred Liability.



 
To reflect the Transferred Liability Credit, Accounts will be established of any
of the types specified in Sec. 4.1.1 based upon the distribution election made
by the Appendix A Participant in accordance with Sec. 6.1.1, which Accounts
thereafter will be adjusted for Earnings Credits in accordance with the terms of
the Plan.



A.3
Vesting.



A.3.1
Vested Percentage.  An Appendix A Participant generally will have fully (100%)
vested interest in his/her Accounts established under this Appendix A, subject
only to the forfeiture conditions of Secs. A.3.2 and A.3.3:



A.3.2
Forfeiture for Cause.  Notwithstanding the vesting rule in Sec. A.3.1, in the
event an Appendix A Participant has a Termination of Employment for cause, the
then-current balance of his/her Accounts will be reduced by, and he/she will
forfeit, the contribution credits (if any) that were added to his/her account
under the Lesaffre Plan during the twelve (12) calendar quarters immediately
preceding Termination of Employment, adjusted for gains and losses under the
Lesaffre Plan and Earnings Credits under this Plan.



 
“Cause” for this purpose means:



 
(a)
Gross misconduct, dishonesty or disloyalty in the performance of duties for IMC,
ADM or other Affiliate with which the individual is employed;



 
(b)
Serious breach of the policies of IMC, ADM or other Affiliate with which the
individual is employed; or



 
(c)
Gross failure to perform material duties within the scope of the individual’s
authority or responsibility assigned by IMC, ADM or any Affiliate or the
individual’s superiors at IMC, ADM or other Affiliate with which he/she is
employed.




--------------------------------------------------------------------------------


A.3.3
Clawback for Non-Compete. Notwithstanding the vesting rule in Sec. A.3.1, in the
event an Appendix A Participant, within three (3) years after his/her
Termination of Employment, engages in competition with IMC, ADM or any
Affiliate, the individual will forfeit the amount determined in Sec. A.3.2
(applicable to for “cause” terminations).  The amount forfeited will be offset
against amounts remaining due to the individual under the Plan or any other
amounts due to the individual for any purpose from IMC, ADM or any
Affiliate.   To the extent the amounts remaining due the individual are not
sufficient, the individual will have an obligation to promptly return the
forfeited amount to IMC or ADM.



 
“Competition” for this purpose shall mean:



 
(a)
Any activity in which the individual, directly or indirectly, whether as owner,
partner, lender, investor, employee, consultant, agent or co-venturer, competes
with IMC, ADM or any other Affiliate;



 
(b)
Any attempt by the individual to employ, or assist another to employ, any
Employee;



 
(c)
Any attempt by the individual to encourage any Employee to terminate his/her
employment or relationship with IMC, ADM or any Affiliate; or



 
(d)
Any attempt by the individual to solicit or encourage any customer of IMC, ADM
or any Affiliate to terminate its relationship with IMC, ADM or any Affiliate or
to conduct with any other person any business or activity which such customer
conducts, or is able to conduct, with IMC, ADM or any Affiliate.



A.4
Distributions.



A.4.1
Distribution Options.  An Appendix A Participant will be allowed the
distribution rights and  options provided in Articles VI and VII with respect to
the Accounts established under this Appendix A.



A.4.2
Distribution Election Procedures; Subsequent Deferrals.  An Appendix A
Participant must file a distribution election by December 31, 2006 (or such
earlier deadline as may be established by ADM).  In the absence of a timely
distribution election, an Appendix A Participant will be deemed to have elected
to have his/her Transfer Liability Credit added to Account A – Retirement
Account which, to the extent payable under Sec. A.3, will be paid in the form of
a single lump-sum distribution as of the later of January following his/her
Separation from Service or Disability or the calendar month beginning six (6)
months after his/her Separation from Service or Disability.



A.4.3
Special Distribution Rules.  A distribution election made under Sec. A.4.2 will
not cause any payment scheduled to be made under the terms of the Lesaffre Plan,
as in effect immediately prior to the Closing Date, to be accelerated into 2006
or cause any payment scheduled to be made under the terms of the Lesaffre Plan
to be made in 2006 to be deferred into a later year.  Accordingly, if an
Appendix A Participant has a Separation from Service in 2006 and honoring a
distribution election made under Sec. A.4.2 would not conform with the prior
sentence, then the distribution election will be ineffective and the balance of
the Account, to the extent payable under Sec. A.3, will be paid under this Plan
in accordance with the terms of the Lesaffre Plan.



A.5
Survivor Benefits.  If an Appendix A Participant dies prior to full distribution
of the benefit due under the Plan, his/her Beneficiary will be entitled to a
survivor benefit in accordance with Article VIII.  Any designation of
beneficiary made under the Lesaffre Plan will carry-over and apply under this
Plan unless and until changed by the Appendix A Participant.



 
fb.us.2215820.06


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
